EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received November 1, 2021 (the “Response”).  
In response to the Response, the previous (1) rejection of claims 1–3 and 5–8 under 35 U.S.C. § 112(b); and (2) rejection of claims 1–3, 8, 15, and 16 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–3 and 6–16 are currently pending.  

The physical copy of Schloer 
The Examiner previously requested, under 37 C.F.R. § 1.105, an available copy of Hardy F. Schloer et al., The Quantum Relations Principle: Managing our Future in the Age of Intelligent Machines, V&R unipress, 1–219, (2016).  
Applicants provided a physical copy of Schloer to the USPTO.  See 
Certificate of Mailing or Transmission under 37 CFR 1.8, received June 29, 2021; see also 37 C.F.R. § 1.91 (reciting “(a) A model or exhibit will not be admitted as part of the record of an application unless it: . . . (2) Is specifically required by the Office.”); MPEP § 608.03.  Accordingly, the Examiner finds Applicants provide a complete reply under 37 C.F.R. § 1.105.
	The physical copy of Schloer is no longer necessary for the conduct of business before the Office.  The Examiner finds no indication on the record that a return is desired upon the submission of the physical copy of Schloer dated June 29, 2021.  Accordingly, the Examiner notes unless Applicants notified the Office See MPEP § 608.03; see also 37 C.F.R. § 1.94.
	If Applicants wish the return of the physical copy of Schloer, Applicants must arrange for the return of the physical copy of Schloer in accordance with 37 C.F.R. § 1.94(a).
Applicants are given TWO MONTHS from the mailing date of this letter to make arrangements for return of the physical copy of Schloer to avoid its disposal in accordance with 37 C.F.R. § 1.94(c).  Extensions of time are available under 37 C.F.R. § 1.136, except in the case of perishables.
Applicants are responsible for retaining the physical copy of Schloer for the enforceable life of any patent resulting from the application unless one of the exceptions set forth in 37 C.F.R. § 1.94(b) applies.

Allowable Subject Matter
Claims 1–3 and 6–16.
Regarding claim 1, the prior art of record does not teach whereby near uniqueness of a node random address is ensured at intervals in a system by a broadcasting a message from a sending node requesting an acknowledge message sufficient to identify an address of a sending node and which is transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message, reassigning, again with a random choice, the network random address of either the sending node or a receiving node or noth, wherein nodes whose random network address are change in this manner then 
Regarding claim 6, the prior art of record does not teach wherein the method is applied to an existing network with a method for adding newly created nodes with random addresses such that uniqueness of new random addresses is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has the raster address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies a broadcast message and a data portion that contains a different random address to match, such that each node receiving the broadcast message checks the different random address to match and, if a match is found with a random address of a node receiving a broadcast, sends a return message indicating that the random address is already in use by the network.
Regarding claim 7, the prior art of record does not teach whereby the near uniqueness of a newly created node random address is ensured by a broadcast message from a newly created sending node requesting an acknowledge message sufficient to identify the random address of a network node that conflicts or duplicates that of the sending node, which acknowledgement message is transmitted through the network or through a subnet in which the node is located and by, upon receiving the acknowledge message indicating that another node has 
Regarding claim 9, the prior art of record does not teach wherein the method of communication comprises a method for adding newly created nodes with addresses such that uniqueness of a new address is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has this address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies the broadcast message and a data portion that contains a possibly different address to match, such that each node receiving the broadcast message checks the address that specifies the broadcast message to match and, if a match is found with an address of a node receiving the broadcast, sends a return message indicating that this address is already in use by the networks.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449